Name: Commission Regulation (EEC) No 2848/79 of 17 December 1979 making the importation into the United Kingdom of women' s overcoats and into the Benelux countries of men' s and boys' outer garments originating in Taiwan, subject to quantitative limits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/ 16 Official Journal of the European Communities 18 . 12. 79 COMMISSION REGULATION (EEC) No 2848/79 of 17 December 1979 making the importation into the United Kingdom of women's overcoats and into the Benelux countries of men's and boys' outer garments originating in Taiwan , subject to quantitative limits THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain textile products originating in Taiwan ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrange ­ ments for imports into the Community of textile products originating in Taiwan (2), Whereas Commission Regulation (EEC ) No 3020/77 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the esta ­ blishment of further quantitative limits ; Whereas imports into the United Kingdom of women's overcoats and into the Benelux countries of men's and boys' outer garments, originating in Taiwan, have considerably exceeded the threshold indi ­ cated in that Article ; Whereas it is necessary therefore to establish quantita ­ tive limits for the period 1979 to 1982 on imports of women's overcoats and men's and boys' outer garments falling, respectively, within categories 15 B and 78 and originating in Taiwan, HAS ADOPTED THIS REGULATION : Article 1 The importation into the United Kingdom of women's overcoats (NIMEXE codes 61.02-31 , 32, 33 , 35, 36, 37, 39, 40), originating in Taiwan, shall be subject during 1979 , 1980 , 1981 and 1982 to the quantitative limits indicated in the Annex . Article 2 The importation into the Benelux countries of men's and boys' outer garments (NIMEXE codes 61.01-09 , 24, 25, 26, 92, 94, 96) originating in Taiwan' shall be subject during 1979 , 1980, 1981 and 1982 to the . quantitative limits indicated in the Annex . Article 3 The provisions of Regulation (EEC) No 3020/77, and in particular those concerning the administration of quantitative limits, shall apply to the quantitative limits established by this Regulation . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 357, 31 . 12 . 1977, p . 51 . 2 OJ No L 39 , 9 . 2 . 1978 , p . 1 . 18 . 12 . 79 Official Journal of the European Communities No L 322/ 17 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Member States Units Annual quantities 1979 1980 1981 1982 15 B ex 61.02 61.02-31 , 32, 33 , 35, 36, 37, 39 , 40 Women's , girls' and infants ' outer garments : B. Other : Women's , girls' and infants ' woven overcoats, raincoats and other coats , cloaks and capes ; jackets and blazers, other than garments of cate ­ gory 1 5 A, of wool , of cotton or of man-made textile fibres UK 1 000 pieces 42 45 48 51 78 ex 61.01 61.01-09, 24, 25, 26 , 92, 94, 96 Men's and boys ' outer gar ­ ments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments, except garments of categories 6 , 1 4 A, 1 4 B, 16, 17 , 21 , 76 and 79, of wool , of cotton or of man made textile fibres BNL tonnes 400 414 428 443